DETAILED ACTION
The present application is a 371 national stage entry of PCT/US2018/018846.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 10 is objected to because of the following informalities:  typographical / grammatical error.  Claim 10 recites the limitation “wherein the polymeric composition is exposed to the organic acid produce the swollen polymeric material” in lines 1-3.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 5-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mishra et al. (WO 2016/053237 A1).
Claim 1. Mishra discloses A method for producing a swellable packer in a downhole environment, comprising: introducing a treatment fluid comprising a polymeric composition into a wellbore within the downhole environment (p. 3, line 30 – p. 4, line 5), wherein the polymeric composition comprises a reaction product of at least: a monomer having the chemical formula:  
    PNG
    media_image1.png
    105
    222
    media_image1.png
    Greyscale
 wherein: each R1 is independently a C1-C10 alkyl, R2 is a substituted or unsubstituted linear, branched, cyclic, heterocyclic, or aromatic hydrocarbyl group, and m is an integral in a range from 1 to 5 (p. 4, lines 5-15 “DMAEMA”; p. 9, lines 17-18); 
a comonomer having the chemical formula: R3-CH=CH2, wherein: R3 is a substituted or unsubstituted linear, branched, cyclic, heterocyclic, or aromatic hydrocarbyl group (p. 4, lines 17-19 “styrene”; p. 9, lines 17-18); and 
a crosslinker having the chemical formula:  
    PNG
    media_image2.png
    188
    222
    media_image2.png
    Greyscale
 wherein:  25WO 2018/169654PCT/US2018/018846 each R4 is independently a substituted or unsubstituted linear, branched, cyclic, heterocyclic, or aromatic hydrocarbyl group; and n is an integral in a range from 1 to 5 (p. 4, lines 5-15 “EGDMA”; p. 9, lines 17-18); and 
Mishra does not explicitly disclose exposing the polymeric composition to an acid to produce a swollen polymeric material within the downhole environment.  However, Mishra does disclose that the polymeric composition is capable of swelling when it comes in contact with a gaseous environment (p. 3, lines 8-13), wherein the gaseous environment may comprise HCl (p. 3, lines 20-22), which is hydrochloric acid.
Therefore, Mishra anticipates Claim 1.
The method of claim 1, wherein the monomer has the chemical formula: 
    PNG
    media_image3.png
    113
    268
    media_image3.png
    Greyscale
 and wherein: each R1 is independently a C1-C5 alkyl, and R2 is a C1-C5 alkyl, a phenyl, or an aryl (p. 4, lines 5-15; p. 9, lines 17-18).  
Claim 6. Mishra discloses The method of claim 5, wherein each R1 and R2 is independently a C1-C3 alkyl, and wherein R3 is a phenyl, an aryl, or a C1-C10 alkyl (p. 4, lines 5-15; p. 9, lines 17-18).  
Claim 7. Mishra discloses The method of claim 1, wherein the crosslinker has the chemical formula:  26WO 2018/169654PCT/US2018/018846 
    PNG
    media_image4.png
    116
    341
    media_image4.png
    Greyscale
 and wherein each R4 is independently a C1-C5 alkyl, a phenyl, or an aryl (p. 4, lines 5-15; p. 9, lines 17-18).  
Claim 8. Mishra discloses The method of claim 1, wherein the polymeric composition is produced by reacting together: about 65 mol% to about 90 mol% of the monomer, about 10 mol% to about 30 mol% of the comonomer, and about 0.5 mol% to about 5 mol% of the crosslinker (p. 4, lines 17-21; p. 9, lines 25-30).  
Claim 9. Mishra discloses The method of claim 1, wherein the polymeric composition is produced by reacting the monomer, the comonomer, the crosslinker, and a radical initiator (p. 8, lines 28-31).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Mishra et al. (WO 2016/053237 A1) in view of Hessert et al. (US 6,667,279).
Claim 2. Mishra discloses The method of claim 1.  Mishra further discloses plugging cracks to block the migration of fluids and/or gases (p. 4, lines 21-28), but Mishra does not explicitly disclose wherein the downhole environment comprises a formation comprising a passageway, and wherein the swollen polymeric material is in contact with the formation within the passageway and forms a plug blocking fluid communication between the passageway and the wellbore.  However, Hessert teaches a swellable polymer composition for use in subterranean formations, wherein the composition has numerous uses and is particularly useful in oil industry applications such as plugging wells, sealing casing leaks and reducing water production from water-bearing hydrocarbon formations (Abstract; Col. 5, lines 47-55; Col. 6, lines 1-7; Col. 11, line 54 – Co. 12, line 26).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to form a plug with the swellable polymeric composition in Mishra between the wellbore and subterranean formation, as taught by Hessert, in order to seal casing leaks and reduce water production from water-bearing hydrocarbon formations.
Claim 4. Mishra in view of Hessert teach The method of claim 2.  Hessert further teaches further comprising exposing the swollen polymer to an oxidizing agent to break apart the swollen polymer into smaller pieces and open the fluid communication between the passageway and the wellbore (Col. 11, lines 38-53).


Allowable Subject Matter
Claims 3 and 10-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 12-20 are allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Khalfallah et al. (US 2013/0075096).
Khalfallah discloses a composition for well cementing comprising an elastomer swelling additive (Abstract), wherein the composition comprises monomers, such as styrenes and dimethylaminopropyl(meth)acrylate ([0119] – [0120]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Crystal J Miller whose telephone number is (571)272-6242.  The examiner can normally be reached on M-F from 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571) 272-4137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 

/CRYSTAL J MILLER/Primary Examiner, Art Unit 3674